O P I N I O N
Noel Yates was charged by indictment with one count of trafficking in drugs (Count I) and two counts of possession of drugs (Counts II and III).  After her motion to suppress evidence was overruled, Yates entered a plea of guilty to Count III in return for the dismissal of Counts I and II and the deletion of a major drug offender specification from Count III. Count III also carried a specification that $7,900 cash belonging to Yates was subject to forfeiture.  The prosecution also recommended that Yates be sentenced to three years imprisonment.  The potential sentence for the offense charged in Count III without a major drug offender specification is three to ten years, three years of which is mandatory.  The trial court imposed a three-year sentence, a $10,000 fine, a five-year license suspension, and ordered forfeiture of the $7,900.
Upon appeal, Yates advances a single assignment of error, as follows:
  THE TRIAL COURT ERRED BY OVERRULING APPELLANT'S MOTION TO SUPPRESS EVIDENCE IN THAT SAID EVIDENCE WAS OBTAINED AS THE RESULT OF AN ILLEGAL SEARCH IN VIOLATION OF THE  FOURTH AND FOURTEENTH AMENDMENTS OF THE UNITED STATES CONSTITUTION AS WELL AS ARTICLE I, SECTION 14, OF THE OHIO CONSTITUTION.
We do not reach the merits of this assignment of error because Yates' plea of guilty operated as a waiver of the claimed error.  See Huber Heights v. Duty (1985), 27 Ohio App.3d 244.
Accordingly, the assignment of error is overruled, and the judgment will be affirmed.
BROGAN, J. and FAIN, J., concur.
Copies mailed to:
Stephen C. Collins
S. Todd Brecount
Hon. Gerald F. Lorig